DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final office action is in response to the RCE and amendment filed 9 May 2022.
Claims 1-2, 4-8, 10-16, and 18-19 are pending. Claims 1, 7, and 13 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuji (JP 2014026232, published 2014-02-06: translation provided by applicant) and further in view of Fisher (US 2017/0018203, published 19 January 2017) and further in view of Whiting (US 2006/0150802, published 13 July 2006) and further in view of Gelenijnse et al. (Enriching Music with Synchronized Lyrics, Images and Colored Lights, February 2008, hereafter Gelenijnse).
As per independent claim 1, Tatsuji discloses a method for rendering lyrics, comprising:
acquiring a polysyllabic word to be rendered in target lyrics, and acquiring playback time information in the process of rendering the target lyrics, wherein the target lyrics are Japanese lyrics (paragraph 0008)
determining a first number of furiganas (paragraph 0012)
word-by-word rendering, according to the first number and the playback time information of the polysyllabic word to be rendered, the polysyllabic word and each furigana in the polysyllabic word to be rendered (paragraph 0008)
Tatsuji fails to specifically disclose:
acquiring pronunciation of a polyphonic word
determining, according to the playback time information of the pronunciation of the polyphonic word to be rendered, a rendering duration of each furigana in the pronunciation of the polyphonic word to be rendered
segmenting pixels of the polyphonic word to be rendered into the first number of sub-pixels equally in a rendering direction
causing, according to the rendering direction, the sub-pixels obtained by segmentation to be in one-to-one correspondence with the furiganas in the pronunciation of the polyphonic word to be rendered
word-by-word rendering, for each furigana in the pronunciation of the polyphonic word to be rendered, the furigana and the sub-pixels obtained by segmentation and corresponding to the furigana simultaneously within the rendering duration of the furigana 
rendering the pronunciation of the word and the polysyllabic word simultaneously, wherein the pronunciation of the word to be rendered is adjacent to and parallel to the polysyllabic word to be rendered
However, Fisher, which is analogous because it discloses displaying pronunciation of contents, discloses:
acquiring pronunciation of a polysyllabic word (Figure 11b; paragraph 0150)
rendering the pronunciation of the polysyllabic word and the polysyllabic word simultaneously, wherein the pronunciation of the polysyllabic word to be rendered is adjacent to and parallel to the polysyllabic word to be rendered (Figure 11b; paragraph 0150)	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fisher with Tatsuji, with a reasonable expectation of success, as it would have enabled a user to receive both the word and pronunciation simultaneously. This would have enabled the user the ability to properly pronounce unfamiliar words while performing a song. This would have provided a more enjoyable experience for both the singing user and the listening audience.
Additionally, Whiting, which is analogous to the claimed invention because it is directed toward displaying words for performing music, discloses acquiring information regarding the polyphonic word to be rendered (paragraph 0208: Here, a polyphonic word for a word/syllable within a word is displayed). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Whiting with Tatsuji-Fisher, with a reasonable expectation of success, as it would have enabled a user to view the notes/chords associated with a word. This would have provided the user with the necessary information for singing the words on the appropriate tone/pitch.
Finally, Gelenijnse, which is analogous to the claimed invention because it is directed toward rendering synchronized music and lyrics, discloses:
determining, according to the playback time information of the pronunciation of the polyphonic word to be rendered, a rendering duration of each syllable in the pronunciation of the polyphonic word to be rendered (Section 3.2)
segmenting pixels of the polyphonic word to be rendered into the first number of sub-pixels equally in a rendering direction (Section 3.2: Here, stanzas are identified and the stanzas are segmented into a plurality of syllables)
causing, according to the rendering direction, the sub-pixels obtained by segmentation to be in one-to-one correspondence with the syllables in the pronunciation of the polyphonic word to be rendered (Section 6.2: Here, the syllables and the music are aligned)
word-by-word rendering, for each syllable in the pronunciation of the polyphonic word to be rendered, the syllable and the sub-pixels obtained by segmentation and corresponding to the syllable simultaneously within the rendering duration of the syllable (Section 6.2: Here, the lyrics and the music are aligned and displayed)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gelenijnse with Fisher, with a reasonable expectation of success, as it would have enabled for an enhanced display of lyrics. This would have provided a user with the advantage of viewing an enhanced karaoke experience, thereby enabling them to have a better experience.
As per dependent claim 2, Tatsuji, Fisher, and Whiting disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Fisher discloses the method further comprising determining that a contracted sound exists in the furigana of the pronunciation of the polysyllabic word to be displayed (Figure 11b; paragraph 0150). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fisher with Tatsuji, with a reasonable expectation of success, as it would have enabled a user to receive both the word and pronunciation simultaneously. This would have enabled the user the ability to properly pronounce unfamiliar words while performing a song. This would have provided a more enjoyable experience for both the singing user and the listening audience.
As per dependent claim 4, Tatsuji, Fisher, and Whiting disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Tatsuji discloses wherein word-by-word rendering, according to the first number and the playback time information of the pronunciation of the polysyllabic word to be rendered, the polysyllabic word and each furigana in the pronunciation of the polysyllabic word to be rendered simultaneously comprises:
obtaining a second number by subtracting the number of the contracted sounds from the first number (paragraph 0029)
word-by-word rendering, according to the second number and the playback time information of the pronunciation of the polysyllabic word to be rendered, the polysyllabic word to be rendered and each furigana in the pronunciation of the polysyllabic word to be rendered simultaneously (paragraph 0009).
As per dependent claim 5, Tatsuji, Fisher, and Whiting disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Tatsuji discloses wherein word-by-word rendering, according to the first number and the playback time information of the pronunciation of the polysyllabic word to be rendered, the polysyllabic word and each furigana in the pronunciation of the polysyllabic word to be rendered simultaneously comprises:
determining, according to the playback time information of the pronunciation of the polysyllabic word to be rendered, a rendering duration of each syllable in the pronunciation of the polysyllabic word (paragraphs 0008-0012)
segmenting pixels of the polysyllabic word to be rendered into a second number of sub-pixels equally in a rendering direction (paragraphs 0008-0012)
causing, according to the rendering direction, the sub-pixels obtained by segmentation to be in one-to-one correspondence with the syllables in the pronunciation of the polysyllabic word to be rendered (paragraphs 0008-0012)
word-by-word rendering, for each syllable in the pronunciation of the polysyllabic word to be rendered, the syllable and the sub-pixels obtained by segmentation and corresponding to the syllable simultaneously within the rendering duration of the syllable (paragraphs 0008-0012)
As per dependent claim 6, Tatsuji, Fisher, and Whiting disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Tatsuji discloses:
	acquiring a rendering start identifier for each furigana (paragraphs 008-0012)
	determining the rendering start identifier of each furigana as the playback time information of the pronunciation (paragraphs 0008-0012 and 0029)
Tatsuji fails to specifically disclose acquiring pronunciation of a polysyllabic word to be rendered in the target lyrics from an additional part of a text of the target lyrics.
However, Fisher, which is analogous because it discloses displaying pronunciation of contents, discloses acquiring pronunciation of a polysyllabic word to be rendered in the target lyrics from an additional part of a text of the target lyrics (Figure 11b; paragraph 0150).	
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fisher with Tatsuji, with a reasonable expectation of success, as it would have enabled a user to receive both the word and pronunciation simultaneously. This would have enabled the user the ability to properly pronounce unfamiliar words while performing a song. This would have provided a more enjoyable experience for both the singing user and the listening audience.
	With respect to claims 7-8 and 10-12, the applicant discloses the limitations substantially similar to those in claims 1-2 and 4-6, respectively. Claims 7-8 and 10-12 are similarly rejected.
	With respect to claims 13-16 and 18, the applicant discloses the limitations substantially similar to those in claims 1-2 and 4-6, respectively. Claims 13-16 and 18 are similarly rejected.
	With respect to claim 19, the applicant discloses the terminal for executing the limitations of claim 1. Tatsuji discloses a processor (paragraph 0023) to perform the method of claim 1.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tatsuji, Fisher, Whiting, and Gelenijnse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144